Exhibit 99.2 FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT This FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Amendment”) is made and entered into as of July 3, 2008 by and between MAGUIRE PROPERTIES – 1920 MAIN PLAZA, LLC and MAGUIRE PROPERTIES – 2, LLC, each a Delaware limited liability company (collectively, “Sellers”), and SHORENSTEIN PROPERTIES LLC, a Delaware limited liability company (“Buyer”), with reference to the following facts: A.Sellers and Buyer entered into that certain Purchase and Sale Contract dated as of June 26, 2008 (the “Purchase
